 KENTUCKY FRIED CHICKEN
 69Kentucky Fried Chicken, Caribbean Holdings, Inc. 
and
 Virgin Islands Workers Union, HEREIU, 
AFLŒCIO.  
Cases 24ŒCAŒ8475 and 24ŒCAŒ8584 
January 30, 2004 
DECISION AND ORDER 
BY MEMBERS 
LIEBMAN
, SCHAUMBER, AND 
WALSH On May 4, 2001,
 Administrative Law Judge C. Rich-
ard Miserendino issued the attached decision.  The Re-
spondent filed exceptions and a supporting brief, the 
General Counsel filed an answering brief, and the Re-
spondent filed a reply brief. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 

affirm the judge™s rulings, findings,
1 and conclusions as 
modified and to adopt the recommended Order as modi-
fied.2This case concerns the Res
pondent™s efforts to under-
mine its employees™ collective-bargaining representative 

when it was on the brink of agreement with that union on 
a new collective-bargaining 
agreement. We agree with 
the judge that the Respondent
, in speeches delivered to 
the employees at each of the Respondent™s stores in Sep-

tember 1999, violated Section 8(a)(1) by soliciting its 

employees to withdraw their support from the Union. We 
also find, in agreement with 
the judge, that the speeches 
additionally violated Section 8(a)(1) because they con-
tained statements implying th
at the Union was not neces-
sary for employees to receive a wage increase and that 
the Union was to blame because employees did not re-
ceive a wage increase.
3  In affirming these violations, we have carefully con-
sidered the decision of the District of Columbia Circuit 

Court of Appeals in 
Exxel-Atmos, Inc. v. NLRB
,4 where 
                                                          
 1 The Respondent has excepted to 
some of the judge™s credibility 
findings. The Board™s established policy is not to overrule an adminis-
trative law judge™s credibility reso
lutions unless the clear preponder-
ance of all the relevant evidence convi
nces us that they are incorrect.  

Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 

(3d Cir. 1951).  We have carefully examined the record and find no 
basis for reversing the findings. 
2 We have modified the judge™s recommended Order and notice to 
reflect the violations found. 
3 The Respondent has excepted to the judge™s finding that these 
statements (and an additional statemen
t, discussed below, implying that 
the Union was not necessary for a 
retroactive wage increase) were 
unlawful. The Respondent has not, however, excepted to the judge™s 
conclusion that it was appropriate to 
find the independent violations of 
Sec. 8(a)(1), even though they were not alleged in the complaint, be-
cause the issues were fully and fairly litigated. 
4 147 F.3d 972 (D.C. Cir. 1998), denying enf. to 323 NLRB 884, 885 
(1997). 
the court denied enforcement 
to the Board™s holding that 
the employer had unlawfully 
instigated a decertification 
petition. There, the employer™s president met with em-
ployees and told them that the employer was required to 

bargain with the union unle
ss it was decertified, briefly and accurately described the decertification procedure, 

and told the employees to contact the Board for more 

information. The employer also assured employees that it 
would comply with its legal obligations and would not 
take action against anyone because they did or did not 
sign a petition. This case is distinguishable from 
Exxel-Atmos.
 Here, the Respondent did not refer employees to 
the Board, but implicitly solicited them to convey state-
ments of disaffection directly to the Respondent and, 
rather than assure employees against reprisals or benefits 

for signing or not signing any petition, it implied that 
employees had not received wage increases because they 
were represented by the Union and that the Union was 

not necessary for them to re
ceive a wage increase. After 
a careful review of all the circumstances of this case, 

including those mentioned above, we find that employees 

hearing the Respondent™s 
speeches would reasonably 
believe they were being asked to provide evidence, 

which the Respondent currently lacked, to support an 

employer-initiated  decertification effort before the an-
ticipated agreement on a new contract could bar such an 
effort.  We therefore affirm
 the judge™s finding of an 
8(a)(1) violation. 
The judge also found that a statement within the 
speeches violated Section 8(a)(1) by implying that the 

Union was not needed to obtain a retroactive wage in-
crease. We reverse this finding. The Respondent told 
employees that it had offered to the Union ﬁto make any 
bargained raise retroactive to March 12, 1999. . . . So, 
you should know that the break in negotiations will not 

be adverse to you.ﬂ On its 
face, the statement provides 
only that ﬁbargainedﬂ raises will be retroactive. The 
statement contains no implication that the Union was not 
necessary for any wage increas
e to be retroactive; con-tinued union representation would be necessary for a 
raise to be ﬁbargained.ﬂ  
We adopt the judge™s conclu
sion that the Respondent 
violated Section 8(a)(5) by withdrawing recognition from 

the Union on the basis of statements of employee disaf-

fection submitted to the Respondent following the Sep-
tember speeches. The judge fo
und, and we agree, that the 
withdrawal of recognition was not based on a good faith 
uncertainty concerning the Union™s continued majority 
status in light of the unfair 
labor practices committed by 
Respondent prior to its withdraw
al of recognition, i.e. its 
unlawful solicitation of employee disaffection, and its 
unlawful statements blaming the Union for the delay in 
341 NLRB No. 13 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 70granting a wage increase and implying that employees 
did not need the Union to obtain a wage increase dis-
cussed above.
5 These statements obviously tended to 
undermine the Union™s support among unit employees. 
We also agree with the judge that Respondent unlawfully 
failed to bargain with the Union over the reassignment of 
delivery duties previously assigned to employee Ken-

nedy Caines.   
Affirmative Bargaining Order 
Finally, we also agree with the judge, for the reasons 
fully set forth in 
Caterair International, 
322 NLRB 64 
(1996), that an affirmative bargaining order is warranted 

in this case as a remedy for the Respondent™s unlawful 
refusal to bargain with the Union. We adhere to the view, 
reaffirmed by the Board in th
at case, that an affirmative 
bargaining order is ﬁthe traditional, appropriate remedy 
for an 8(a)(5) refusal to bargain with the lawful collec-
tive-bargaining representative of an appropriate unit of 

employees.ﬂ Id. at 68. 
In several cases, however, the U.S. Court of Appeals 
for the District of Columbia Circuit has required that the 

Board justify, on the facts 
of each case, the imposition of 
such an order. See, e.g., 
Vincent Industrial Plastics v. 
NLRB, 209 F.3d 727 (D.C. Cir. 2000); 
Lee Lumber & 
Building Material v. NLRB
, 117 F.3d 1454, 1462 (D.C. 
Cir. 1997); and 
Exxel/Atmos. Inc. v. NLRB, 
28 F.3d 1243, 
1248 (D.C. Cir. 1994). In 
Vincent, the court summarized 
its requirement that an af
firmative bargaining order 
ﬁmust be justified by a reasoned analysis that includes an 
explicit balancing of three considerations: (1) the em-
ployees™ Section 7 rights; (2) whether other purposes of 
the Act override the rights of
 employees to choose their 
bargaining representatives; and (3) whether alternative 

remedies are adequate to remedy the violations of the 
Act.ﬂ Id. at 738.  
Although we respectfully disagree with the court™s re-
quirement, for the reasons set forth in 
Caterair, 
we have 
examined the particular fact
s of this case as the court 
would require and find that 
a balancing of the three fac-
tors warrants an affirmative 
bargaining order. The Union 
is an incumbent union that has a presumption, albeit re-

buttable, of majority status. It has represented the bar-
gaining unit for over ten years and it has successfully 
                                                          
 5 See Williams Enterprises,
 312 NLRB 937, 939Œ940 (1993), enfd. 
50 F.3d 1280 (4th Cir. 1995)  (incumbent union™s representative status 
may not be lawfully challenged in
 atmosphere of unremedied unfair 
labor practices that undermine employees™ support for union). 
We therefore find it unnecessary to
 pass on the judge™s alternative 
finding that the evidence presented by Respondent in support of its 
alleged good-faith uncertainty was otherwise insufficient to support 

Respondent™s asserted uncertainty of the Union™s continued majority 
status. negotiated several contracts on the employees™ behalf.  
By February 1999, the parties had agreed on all elements 
of a successor agreement except a wage increase and 
Respondent anticipat
ed reaching agreement on this issue 
when bargaining resumed.  Thereafter, however, Re-

spondent repeatedly canceled and postponed bargaining 
sessions followed 6 months later by Respondent™s unlaw-
ful solicitation of employee dissatisfaction at mandatory 
employee meetings at each of its stores.  At the time of 
the meetings, there was little evidence of employee dis-
satisfaction with the Union.  The Respondent™s written 
speech included statements th
at could reasonably lead 
employees to unfairly question the Union™s continued 
financial viability; claimed, without support, that most 
new employees do not favor the union; and seemed to 
hold out as a carrot a promised retroactive wage increase 
blaming the Union for the employees having to wait so 
many years for a raise.  The Respondent™s implicit sug-
gestion that employees bring to management™s attention 
any dissatisfaction they had with the Union was made 
without assurances against reprisals for those that did not 
or promises of benefit for those employees who did. Fur-
ther in this regard, as the judge found, ﬁthere is no evi-
dence that the employees had filed or were planning to 
file a decertification petition.ﬂ 
In sum, to the extent there was substantial employee 
disaffection with the union, it was artificially engineered 
by the Respondent.  The withdrawal of recognition and 
refusal to bargain has put the employees in the position 
of having been without a bargaining relationship for 
nearly 4 years.  It seems appr
opriate, theref
ore, on this 
record, with insufficient objective evidence of untainted 

employee dissatisfaction with the Union, to require that a 
bargaining relationship be established for a reasonable 
period of time to enable the Union to attempt to restore 
itself to the exclusive representative bargaining position 
it held.  Whether it is successful will ultimately be for the 
employees to decide.  Altern
ative remedies do not ade-
quately address the absence of the bargaining relation-

ship here. 
(1) An affirmative bargaining order in this case vindi-
cates the Section 7 rights of the unit employees who were 

denied the benefits of collective bargaining by the Re-
spondent™s withdrawal of recognition from the Union 

and its subsequent unilateral changes in terms and condi-
tions of employment. At the same time, an affirmative 
bargaining order, with its attendant bar to raising a ques-

tion concerning
 the Union™s continuing majority
 status for a reasonable time, does not unduly prejudice the Sec-

tion 7 rights of employees who may oppose continued 
union representation because the duration of the order is 
no longer than is reasonably necessary to remedy the ill 
 KENTUCKY FRIED CHICKEN
 71effects of the violation. To 
the extent that such opposi-
tion may exist, moreover, it would be at least in part the 
product of the Respondent™s unfair labor practices.  
(2) An affirmative bargaini
ng order also serves the 
policies of the Act by fostering meaningful collective 

bargaining and industrial peace. That is, it removes the 
Respondent™s incentive to continue its efforts to solicit 

employee disaffection in the hope of further discouraging 
support for the Union. It also ensures that the Union will 
not be pressured by the Respondent™s withdrawal of rec-

ognition to achieve immediate 
results at the bargaining 
table following the Board™s resolution of its unfair labor 

practice charges and issuance of
 a cease-and-desist order.  
(3) A cease-and-desist order, alone, would be inade-
quate to remedy the Respondent™s refusal to bargain with 

the Union in these circumst
ances because it would permit 
a decertification petition to be filed before the Respon-
dent has afforded the employ
ees a reasonable time to 
regroup and bargain through their representative in an 
effort to reach a collective-ba
rgaining agreement. Such a 
result would be particularly unfair in circumstances such 
as those here, where the Respondent™s solicitation of 
employees to withdraw their support for the Union is 
likely to have a continuing effect, thereby tainting em-
ployee disaffection from the Union arising during that 
period or immediately therea
fter. We find that these cir-
cumstances outweigh the temporary impact the affirma-
tive bargaining order will have on the rights of employ-
ees who oppose continued union representation.  
For all the foregoing reasons, we find that an affirma-
tive bargaining order with 
its temporary decertification 
bar is necessary to fully remedy the allegations in this 
case.  AMENDED 
CONCLUSIONS OF 
LAW Substitute the following for Conclusion of Law 5. 
ﬁ5. By implying on September 24, 1999, that the Un-
ion was not needed in order for the employees to obtain a 

wage increase, and that the Union was to blame because 

employees had not received a wage increase, the Re-
spondent interfered with, re
strained, and coerced em-
ployees in the exercise of ri
ghts guaranteed them by Sec-
tion 7 of the Act and thereby violated Section 8(a)(1) of 

the Act.ﬂ   
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified and orders that the Respondent, Kentucky Fried 

Chicken, Caribbean Holdings, Inc., St. Croix, U.S. Vir-
gin Islands, its officers, agents, successors, and assigns, 
shall take the action set forth in the Order as modified. 
1. Substitute the following for paragraph 1(a). 
ﬁ(a) Unlawfully implying that the Union is not needed 
in order for the employees to obtain a wage increase and 
that the Union is to blame 
because the employees have 
not received a wage increaseﬂ 
2. Substitute the following for paragraph 2(c). 
ﬁ(c) Make Kennedy Caines whole for any lost over-
time earnings that he would have received had he contin-
ued to perform the delivery duties after January 10, 
2000.ﬂ 
3. Substitute the following for paragraph 2(d). 
ﬁ(d) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-

cial security payment record
s, timecards, personnel re-
cords and reports, and all other records, including an 
electronic copy of such records if stored in electronic 
form, necessary to analyze the amount of backpay owed 

under the terms of this Order.ﬂ  
4. Substitute the attached notice for that of the admin-
istrative law judge. 
 MEMBER SCHAUMBER
, dissenting in part and concurring in 
part. 
I agree with my colleagues that the September 
speeches considered as a whole unlawfully solicited em-

ployees to withdraw their su
pport for the Union and, on 

the basis of this unfair labor 
practice, agree that the Re-
spondent™s subsequent withdrawal of recognition was 

unlawful as well. I do not, ho
wever, agree with my col-
leagues™ adoption of the judg
e™s additional findings of 
independent 8(a)(1) violations based on the Respondent™s 

speeches. The complaint alleges only that the Respon-
dent™s September speeches violated Section 8(a)(1) by 
soliciting employees to withdraw their support from the 
Union. Thus, I cannot agree 
that the Respondent, by 
those speeches, committed additional unalleged viola-

tions of Section 8(a)(1), by implying that the Union was 

not necessary for employees 
to receive a wage increase 
and was to blame because em
ployees had not received a 
wage increase.  Further, I see no need to parse the 

speeches in this manner to identify possible additional 
violations that would be largely redundant of the 8(a)(1) 
violation alleged and found.
1    I also do not agree with the view expressed by the 
Board in 
Caterair International, 
322 NLRB 64 (1996), 
relied upon by my colleagues, that an affirmative bar-
                                                          
 1 I agree with my colleagues that, contrary to the judge, the Respon-
dent™s speeches did not additionally 
violate Sec. 8(a)(1) by implying 
that the Union was not needed to ob
tain a retroactive wage increase. I 
also agree with my colleagues™ adoption of the finding that the Respon-
dent violated Sec. 8(a)(5) by failing 
to bargain over the reassignment of 
delivery duties.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 72gaining order is ﬁthe traditional, appropriate remedy for 
an 8(a)(5) violation.ﬂ The Board™s traditional remedy is 
an order to cease and desist from continuing the violation 
found here, a refusal to recognize and bargain with the 

union, which imposes on the respondent an affirmative 
obligation to bargain.  An affirmative bargaining order 
does no more, with one significant difference, it imposes 

a bar on employee decertifica
tion efforts.  For this rea-
son, I agree with the District of Columbia Court of Ap-
peals that an affirmative barg
aining order is an ﬁextreme 
remedy.ﬂ 
Vincent Industrial Plastics v. NLRB
, 209 F.3d 
727, 738 (D.C. Cir. 2000).  Whether it is appropriate 

requires a thoughtful reasoned analysis of the facts, 209 
F.3d at 736, in order to properly balance the ﬁoften com-
peting interestsﬂ of protecting the union that had been 

selected by the employees as
 their exclusive bargaining 
representative and the employee™s free choice to select 

another union or no union at all.  See 
Exxel/Atmos, Inc. v. 
NLRB, 28 F.3d 1243, 1248 (D.C. Cir. 1994).  Indeed, I 
fail to understand why my colleagues in the majority fail 
to adopt the D.C. Circuit™s reas
oned views as their own.    
Nevertheless, the majority has undertaken the analysis 
required by the District of Columbia Circuit Court of 

Appeals. I join in their fi
nding that, under the circum-
stances of this case, an affi
rmative bargaining order is 
justified.   
APPENDIX  
NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we vio-

lated the National Labor Relation
s Act and has ordered us to 
post and obey this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT
 unlawfully imply that the Union is not 
needed in order for the employees to obtain a wage in-

crease and that the Union is
 to blame because the em-
ployees have not received a wage increase. 
WE WILL NOT solicit support for our petition for a rep-
resentational election and en
courage employees to with-
draw support from the Virgin Islands Workers Union, 

HEREIU, AFLŒCIO. 
WE WILL NOT
 refuse to recognize and bargain collec-
tively in good faith with respect to wages, hours, and 
other terms and conditions of employment with the Vir-
gin Islands Workers Union, HEREIU, AFLŒCIO, as the 

exclusive collective-bargaining representative of our 
employees in the following appropriate unit: 
 INCLUDED: All service and maintenance employees, in-
cluding warehouse employees, employed by the Em-
ployer at its restaurants located in Sunny Isle, Golden 

Rock, and Fredericksted, St. Croix, U.S. Virgin Islands. 
 EXCLUDED: All managerial employees, office clerical 
employees, guards and supervisors as defined in the 

Act. 
 WE WILL NOT
 refuse to bargain collectively with the 
Virgin Island Workers Union, HEREIU, AFLŒCIO by 

unilaterally changing the terms and conditions of em-
ployment of Kennedy Caines. 
WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL
, on request, recognize and bargain in good 
faith with the Virgin Island Workers Union, HEREIU, 

AFLŒCIO, as the exclusive bargaining representative of 
our employees with respect to rates of pay, wages, hours 

of employment, and other terms and conditions of em-
ployment and, if an agreem
ent is reached, embody such 
understanding in a signed agreement. 
WE WILL 
rescind our decision to transfer the delivery 
duties performed by Kennedy Caines prior to January 10, 
2000, and immediately reassign those delivery duties to 
him.  
WE WILL make Kennedy Caines whole for any lost overtime earnings that he would have received had he 

continued to perform the delivery duties after January 10, 
2000. 
WE WILL recognize and bargain in good faith with the 
Virgin Islands Workers Union, HEREIU, AFLŒCIO, 

concerning the terms and conditions of employment of 

Kennedy Caines.  
 KENTUCKY FRIED CHICKEN 
CARIBBEAN 
HOLDINGS, INC.  Elicia L. Marsh-Watts, Esq., 
for the General Counsel
. Maria Milagros Soto, Esq., of Dorado, Puerto Rico, for the Respondent. DECISION STATEMENT OF THE 
CASE C. RICHARD MISERENDINO, Administrative Law Judge. This 
case was tried in St. Croix, U.S. Virgin Islands, on August 24 
 KENTUCKY FRIED CHICKEN
 73and 25, 2000. On October 19, 1999,
 the Virgin Islands Workers 
Union, Local 611 (Union), an affiliate of the Hotel Employees 
and Restaurant Employees Inte
rnational Union, AFLŒCIO, filed a charge alleging that Kentucky Fried Chicken, Caribbean 
Holdings, Inc. (Respondent) has unlawfully refused to recog-
nize and bargain with the Uni
on and sought to persuade its 
employees to resign membership in the Union in violation of 

Section 8(a)(1) and (5) of the Act. On December 30, 1999, a 
complaint was issued and on February 1, 2000, a timely answer 
was filed.  
On March 21, 2000, the Union filed a second charge alleging 
that on January 10, 2000, the 
Respondent unlawfully and uni-
laterally changed the terms and 
conditions of employment of 
Union Steward Kennedy Caines without notifying or bargain-
ing with the Union in violation 
of Section 8(a)(5) of the Act. 
On July 19, 2000, the cases were
 consolidated and an amended 
complaint was issued. The Respondent filed a timely amended 
answer. 
The parties have been afforded a full opportunity to appear, present evidence, examine and 
cross-examine witnesses, and 
file briefs.  
On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel and the Respondent, I make the follow-
ing FINDINGS OF FACT
 I. JURISDICTION
 The Respondent, a corporation, operates three Kentucky 
Fried Chicken (KFC) restaurants in
 St. Croix, U.S. Virgin Is-
lands, and also maintains an office and place of business in San 
Juan, Puerto Rico, where it annually derives gross revenues in 
excess of $500,000. The Respondent admits and I find that it is 
an employer engaged in commerce within the meaning of Sec-
tion 2(2), (6), and (7) of the Act.  
The Respondent also admits, and 
I find, that the Union is a 
labor organization within the m
eaning of Section 2(5) of the 
Act. 
II. ALLEGED UNFAIR LABOR PRACTICES
 A. Questioning the Union™s Majority Status 
1. Background In 1984, the Union became the exclusive bargaining repre-
sentative of the Respondent™s employees in the following ap-
propriate unit:  INCLUDED: All service and maintenance employees, including 
warehouse employees, employed by the Employer at its res-

taurants located in Sunny Isle, Golden Rock and Frederick-
sted, St. Croix, U.S. Virgin Islands.  
 EXCLUDED
: All managerial employees, office clerical em-
ployees, guards and supervisors as defined in the Act.  
 In 1988, Local 611 was placed in
to trusteeship by its Interna-
tional union and remained in trusteeship through the date of 
trial. (R. Exh. 10.) Ralph Mandr
ew has served as the president 
and trustee of the Union since 1988.   
In 1994, PepsiCo International acquired Caribbean Holdings 
Inc. and continued to operate the three St. Croix KFC restau-
rants as KFC Caribbean Holdings. Juan Hernandez, an attorney, 
was a human resources manager for PepsiCo with responsibil-
ity for the KFC Caribbe
an Holdings stores.1  Throughout all of these transitions, successive collective-
bargaining contracts were negotia
ted, the latest of which cov-
ered the period September 1, 1993, to August 31, 1996. On July 

15, 1995, the most recent contract between the Union and the 
Respondent was extended to March 1, 1997, by mutual agree-
ment of the parties. (GC Exhs. 2 and 3.)  
2. Contract negotiations are initiated 
In May 1996, Mandrew told Hernandez that he wanted to 
commence negotiating a new contract. Even though the con-

tract was not due to expire for another 10 months, Hernandez agreed.
2 The parties met once in August and twice in October 
1996 before reaching a tentative agreement on all open issues, except sick pay, health insurance coverage, and a wage in-
crease. Regarding the latter, the Respondent had proposed giv-
ing the employees bonuses based on years of service, rather that 
across-the-board wage increases.  
By letter, dated November 
13, 1996, Mandrew advised Her-nandez that he had presented the Respondent™s proposal to the 

employees and that they would accept the bonus proposed for 
1996 and 1997, as well as an additional holiday that was of-
fered. However, the employees had rejected the sick leave pro-
posal and health insurance proposal, which they wanted to 
submit to a mediator.  On November 20, 1996, the Respondent™s attorney, Maria 
Milagros Soto, responded indicating that all proposals would have to be accepted in order for there to be a valid contract. (R. 

Exh. 4.) She pointed out that the employees were now working 
without a contract and that after reevaluating its economic 
package, the Respondent would either contact the Union to 
arrange further negotiations or to declare an impasse.  
On December 26, 1996, Attorney Soto advised the Union 
that the Respondent would not modify its last proposal and that 
therefore it was a final offer. Soto asked the Union to take the 
proposal to the employees agai
n with the understanding that this was the Respondent™s final offer. (R. Exh. 5.) In early 

January 1997, Mandrew responded by providing the Respon-
dent with a copy of the contract
 extension agreement, signed by 
both parties on July 12, 1995, extending the duration of the 

collective-bargaining agreement to March 1, 1997. (GC Exh. 
3.) No further negotiations took
 place between the parties. 
                                                          
 1 In October 1997, PepsiCo divested itself of the KFC restaurants, 
which were taken over by Tricon Rest
aurants International, Inc. Her-
nandez became a Tricon Senior Human Resources Director, with re-
sponsibility for three St. Croix KFC restaurants, as well as a St. Croix 
Taco Bell and Pizza Hut owned by Tricon. He also had human re-

sources responsibility for other Tricon restaurants located on St. Tho-
mas, U.S.V.I. and Puerto Rico.  
2 The evidence shows that Hern
andez was unaware of the written 
contract extension. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 743. Negotiations stall 
March 1, 1997, came and passed. 
The contract expired. The 
Respondent nevertheless adhered to
 the existing contract terms. 
In addition, for the next 12 months, the Respondent continued 
to deduct union dues from the employees™ wages.
3  On May 28, 1998, Hernandez sent Mandrew a letter stating 
that due to improved sales, the Respondent planned to give 
merit increases to the employees
 and that it had undertaken 
employee performance evaluations for that purpose. (R. Exh. 
20; Tr. 283.) The letter stated: 
 I know you will be glad to know that effective next week we 
are giving a salary increase to all our KFC and Pizza Hut as-
sociates in St. Thomas and St. Croix, retroactive to January 5, 
1998, when we planned and commenced the review process. 
 By letter, dated June 1, 1998, Mandrew objected to the Re-
spondent giving a unilateral wage increase and urged it to re-

frain from doing so. Mandrew told Hernandez that the Union 
was ready to resume negotiations in the latter part of the 
month.4 (R. Exh. 21.)  
On June 26, Hernandez wrote to Mandrew expressing sur-
prise that the Union would tur
ndown a wage increase. (R. Exh. 
23.)  After reciting what he believed to be the turn of events 

leading up to the breakdown in
 negotiations, Hernandez ex-
pressed a doubt that the Union still represented a majority of 

the employees. Hernandez did not address the ulp charge
5 nor 
did he respond to Mandrew™s re
quest to resume negotiations. 
4. Negotiations resume and progress 
On November 16, Mandrew wrote to Hernandez requesting 
again to meet and discuss ﬁwage increases and other issues that 
are of concern to the employees.ﬂ (R. Exh. 26.) He also offered 
to meet with the Respondent any day from December 1Œ15, 
1998. On November 27, Hernandez advised Mandrew that the 
Respondent was willing to continue negotiations, but that due 
to several pressing matters, its bargaining team would be un-
available until January 18Œ19
, 1999. (R. Exh. 27.) 
The parties eventually met on February 4, 1999, and agreed 
on sick leave and insurance provisions. The wage increase was 
the only remaining unresolved issue.  
5. The Respondent repeatedly cancels and postpones  
additional bargaining sessions 
A negotiation session was scheduled for March 12, 1999, but 
the Respondent postponed the session until April 16, and post-

poned it again due to the ill health of the Respondent™s chief 
negotiator, Attorney Soto. In postponing the April 16 session, 
Soto told Mandrew: 
                                                           
                                                           
3 In June 1998, the Respondent ceas
ed withholding union dues. (Tr. 
279, 294.) 
4 Even though the Respondent did not implement the wage increase, 
the Union filed a ulp charge on June 11, 1998, alleging that the Re-
spondent had discussed the wage in
crease with the employees and had 
failed to meet and bargain with the Union. (R. Exh. 24.) 
5 On October 30, 1998, the charge was withdrawn with the approval 
of the Board™s Regional Office approval. 
Since the last two postponements have been on my account, 
and I do not wish to affect employees rights and expectancies, 
today I suggested to JuanŠand he has authorizedŠan offer 
to you that KFC will give contract retroactivity to March 12, 
1999 if in our next session of negotiations we reach a full 
agreement as we anticipate will be the case
. It is premature 
today to advance a tentative date for negotiation; but rest as-
sured that we will communicate with you shortly. [Emphasis 
added.] (GC Exh. 4B.) 
 Over the next few months, th
e Respondent canceled and re-
scheduled negotiations several 
times for various reasons. In 
June, Soto advised Mandrew that she and Hernandez would be available to resume negotiations on July 19Œ21 and that they 

would be sending him a counterproposal on the wage issue 
before that meeting. (GC Exh. 
4D.) Mandrew confirmed that he 
would be available to meet on those dates and that he was look-
ing forward to receiving the 
Respondent™s counterproposal. (R. 
Exh. 6.) However, the Respondent canceled that session at the 
last minute and rescheduled it for August 30Œ31, 1999, purport-
edly because Hernandez was ill. 
(GC Exh. 12, p. 1; GC Exh. 
4E.)  A few days before the August 
30 [meeting], the Respondent 
canceled that session purportedly because its area manager 
resigned and it wanted to wait
 until his replacement arrived 
before resuming negotiations. (GC Exh. 4A.) Ivelisse Varona, 
the Respondent™s human resources representative, testified that 
she explained the circumstances 
to Mandrew in an August 27 
telephone conversation at which time she proposed reschedul-

ing the meeting on September 16Œ17.
 (Tr. 231; GC Exh. 12, p. 
5.)6 Varona stated, however, that Mandrew told her that he 
would not be available on those da
tes because he had to fly to 
New York State for medical reasons. Mandrew asked Varona to 

fax a letter to him stating the reasons for the postponement, 
along with ﬁa proposal and that he would send approval back to 
us.ﬂ (Tr. 232.) Varona stated that
 at the end of the conversation, 
Mandrew told her that he was going to send her some union 
authorization cards because the employees were not paying 
dues.7  By letter, dated August 30, 1999, Varona confirmed that the 
Respondent was postponing the A
ugust 31 meeting, but held 
open the possibility of meeting with the Union in mid-

September. She closed the letter by stating: 
 As I said before, we are available to meet on September 16 
and/or 17th. If you would like to meet on those days, or have 
other dates available that would be more convenient to you, 
please let us know.  [GC Exh. 4A.] 
  6 According to her telephone journa
l entry, dated August 27, 1999, 
prior to speaking to Mandrew, Varona phoned the U.S. Department of 
Labor requesting financial informati
on about the Union. [GC Exh. 12, 
p. 4.] 
7 Varona intimated that Mandrew told
 her that as a sign of good faith 
he would not require her to send th
e letter afterall and that he would 
forward the dues deductions cards. She nevertheless sent a letter. [GC 
Exh. 4A.] 
 KENTUCKY FRIED CHICKEN
 756. Creating doubts about the 
Union™s majority status 
On August 31, Varona received 
facsimile copies of the Un-ion™s form LM-15 (Trusteeship Report) and LM-2 (Labor Or-
ganization Annual Reports for 1995Œ1997) from the U.S. De-
partment of Labor office in San Juan, Puerto Rico. (R. Exh. 
10.) The documents showed that 
the Union was placed in trus-
teeship on July 1, 1988, because the local union was ﬁin the 

process of being diversified w
ith some government employees 
and this along with some other organizing will help us to build 

up our membership in order to help the local to become more 
financially stable.ﬂ (R. Exh. 
10, p. 2.) The documents also 
showed that dues receipts increased from $83,155 in 1995 to 

$95,624 in 1997, even though the amount of regular dues ($16 
per month) was unchanged. The 
increase in dues revenues pre-
sumably was caused by an increase in membership which was 

reported as 373 members by the end of 1995, 386 by the end of 
1996, and 491 by the end of 1997. There was no information 
indicating that the Union was in dire financial straits.  
In addition, on or about A
ugust 30, 1999, employee Agnes 
Austrie provided her store manager with a handwritten state-
ment indicating that she did not want to be in the Union any-
more. (R. Exh. 15, p. 2.) On
e other employee, Reuel Young, 
had submitted a written statement in May 1999 indicating that 

he wanted to ﬁbe out of the union.ﬂ (R. Exh. 9.) 
On or about September 4, 1999, Varona received an enve-
lope in the mail from Mandrew containing 19 authoriza-
tion/dues-deduction cards signed 
by employees in OctoberŠ
December 1998. (Tr. 236; R. Exhs. 8, 14.) Although she testi-

fied that she did not know what to make of the cards, she never-
theless reviewed the cards to determine if they were signed by 
active employees. Out of 19 car
ds, one employee, Agnes Aus-
trie, had signed 2 cards, and fi
ve employees were no longer 
employed by the Respondent. In addition, one card was signed 
by Reuel Young, who had more recently provided the Respon-
dent with written statements that he no longer wanted to be in 
the Union.  
On September 9, Mandrew pho
ned Varona and left a mes-
sage indicating that he was available to meet on September 16. 
Five days later, on September 14
, Varona returned his call ad-
vising his secretary that because she had been out of the office 
for several days she did not receive Mandrew™s message until 
the previous day. Varona further stated that the Respondent was 
not available to meet on Septem
ber 16 and 17 as previously 
indicated because it had made 
other commitments after Man-
drew told her on August 27 that
 he would not be available.
8 The next day, September 15, 
Mandrew spoke to Varona by 
phone indicating that he would be going to New York State the 

following week and that he would have his secretary contact 
her by midweek with other dates for negotiations.  
                                                          
                                                           
8 Varona™s testimony and journal 
notes (GC Exh. 12) are inconsis-
tent with the closing paragraph of
 her August 30 letter advising Man-
drew that the Respondent was ready to meet with the Union on Sep-
tember 16Œ17. In addition, the jo
urnal notes for August 27, do not 
mention that Mandrew stated he wo
uld be unavailable to meet on Sep-
tember 16. For these, and demeanor reasons, I do not credit Varona™s 

testimony that Mandrew told her 
he would be unava
ilable on Septem-
ber 16Œ17, 1999. 
Soon after speaking to Mandrew
 on September 15, Varona 
phoned Attorney Soto to discuss her conversation with Man-
drew. She also prepared a notice to all St. Croix KFC employ-
ees, which was reviewed and approved by Soto, announcing a 
mandatory meeting at each
 store on September 23, 1999.
9 In 
the meantime, Soto and Hernandez prepared a written speech 

that he would read to the employees at all three St. Croix KFC 
stores which questioned the Union™
s financial status, as well as 
on whether a majority of employ
ees wanted to be represented 
by the Union.  
On September 23, Hernandez, Soto, and Varona met with 
Reid Miller, the former owner of Kentucky Fried Chicken, 
Caribbean Holdings, Inc. to ascertain whether the Union be-
came the exclusive bargaining representative after a Board 
conducted election or whether it was voluntarily recognized. 
(Tr. 242Œ243.) Miller was unsure whether there was an elec-

tion, so Hernandez instructed Varona to contact the NLRB to 
ascertain how the Union became the employees™ exclusive 
bargaining representative 15 years earlier.  
7. The September 24, 1999 meetings 
On September 24, Hernandez,
 Soto, and Varona met for 
about 20 minutes with the Sunny Isle KFC store before the 
store opened.
10 (Tr. 260.) Reading from a written speech, 
which he and Soto prepared, Hernandez stated the following: 
 How are you my friends 
 This is a quick meeting . . . but one that I thing I owe you even 
if it may be a little risky for our Company but all in good 
faith.  Because I want to avoid saying something I should not 
say, please bear with me, if I read my message to you today. 
 We do not want you to find out that we have given wage 
raises, yesterday to our STT associates and today to the STX 
Pizza Hut employees . . . and not to you. I feel we have estab-
lished . . . and want to keep . . 
. a good, trusting, working rela-
tionship with you, so my motives today rise from our wish to 

be fair to you. 
 You will recall that last year we were ready to hand out your 

wage increases when we received a letter from the union op-
posing raises that had not been negotiated.  We had reached 
an impasse in our negotiations when you rejected our last of-
fer two years and half ago. And, in fairness to you, we de-
cided to extend to you the same increases we gave then in St. 
Thomas 
since the union had not requested to resume bar-
gaining for almost a year
. We really thought the Union had 
lost interest in you due to its inaction.  But, when Mr. Man-
drew opposed our good faith move to give you a raise after so 
long, we immediately abstained from doing so and committed 
ourselves in the National Labor Relations Board to resume 
negotiations with him. 
  9 Ostensibly the meeting was called to announce the winners of a 
contest sponsored by the Respondent. (Tr. 258.) In reality, the manda-
tory meeting was called so that Hernandez could read a prepared writ-

ten speech about the Union.  10 The threesome then traveled to
 the Orange Grove KFC store for 
another mandatory meeting, where 
the speech was repeated. The next 
day, September 25, a mandatory mee
ting was held at the Fredericksted 
KFC store, where Hernand
ez gave the speech again.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 76There was no intent to undermine the union then . . . nor is 
there an intent to undermine the union now.  Mr. Mandrew is 
a gentleman.  As opposed to last year, we have resumed nego-
tiations.  And, in all truthful
ness the delay in reaching an 
agreement on the economic issue pending has been due to a 

number of factors . . . all on the company™s side.  I would 
never mislead you. 
 First, our March session had to 
be cancelled, reassigned only 
to be cancelled at least two times when our legal counsel, here 

present, was sick for two whol
e months with a positional ver-
tigo that disabled her totally.  She was not fit to fly for a long 

time. 
 Since she felt guilty of the delay, she suggested to me, and I 

accepted that we offer Mr. Mandrew, in writing, that this de-
lay would not affect the date when your raises would be effec-
tive.  We offered to make any bargained raise retroactive to 
March 12, 1999, which was the date we were supposed to 
meet.  
So, you should know that the break in negotiations 
will not be adverse to you. 
 After Attorney Soto was well and we selected other dates, in 

all honesty, I had to cancel them either due to several business 
trips I had to make to Dallas, 
Singapore, Mexico, etc.; and fi-
nally because I also got sick.  I am human too.  Then Omar 
resigned and we had to appoint a new manager to bridge our 
committee.  As you know, we we
re lucky that 
Nitza Corres accepted the position as I think she is not only competent . . . 

but well liked and accepted by most of you.  I trust she will be 
an asset in improving our bonds here in St. Croix. 
 We have been willing, and still are willing to reach an agree-

ment with the union, if that™s what you really want. 
 But, I want to share with you a concern I have. 
 During this waiting period we have received a request from 
some employees in writing to be excluded from the union or 
opposing the payment of dues.  We afterwards learned to 

most of the new employees, and even some of the old em-
ployees do not favor the union.  This has made us wonder if 
by voluntarily accepting to bargain with the union we may be 
forcing a membership that the ma
jority of you really do not 
want. 
 At present, perhaps we may not have what the NLRB calls 

enough objective evidence that this union may have lost its 
majority status.  They normally require a showing that 30% of 
the employees either sign a wr
itten petition or in some out-
ward form, like the letters we 
received, withdraw support of 
the union. 
 But, there are several factors present here that suggest that 

perhaps rather than forcing a union on you, if that™s not really 
what you want, we should file a petition with the NLRB to 
ask them to hold an election and allow you to really decide 
whether you want to continue to be represented by this union.  
 Among the factors are: 
 1. Our business is one of a high turnover.  The em-
ployees that may have voted in favor of the union are not 
here in their majority . . . if there ever was an election.  We 
don™t know.  We are trying to find out if the former em-
ployer accepted voluntarily the union or if there was an 

election. Perhaps if there are any employees that partici-
pated in an election then, you 
may help us.  We are trying 
to resolve this question.  We are not asking, as we cannot 

do so, whether you favor or not the union.  Only, if anyone 
knows whether an election was ev
er held when I conclude 
my message. 
2. This union is under a trusteeship.  This happens 
when there are problems of corruption, finances and/or de-

ficiencies in the union administration.  The last report filed 
by this union only mentions the section of the by-laws un-
der with they were placed in trusteeship.  We have re-
quested the federal government for copies of former re-
ports and the by-laws in our quest to resolve our doubts of 
majority status.  
3. The finances of the union are really poor.  They sure 
need your dues as they are, if not bankrupt, in the position 
where their debt exceeds their assets. 
4. It is my understanding that the majority of you are 
not paying dues directly to the union when we discontin-
ued to check off since we 
had no bargaining agreement 
that would legally 
allow us to continue to deduct dues. 
5. There are other considerations that we are looking 
into to decide if we should decide to challenge this union. 

Some of them are technical and we don™t want to burden 
you with details.  But, if we do, we will do so following 
the appropriate legal channels.  We have not decided we 
are inclined to do so because once we sign a contract we 
will tie you for three more years when we honestly doubt 
that is what you really want. 
 Even if we may not think you need a union in KFC, 
what you 
actually want is what we feel we should have clear.
  But 
since we cannot interrogate you . . . and even taking a formal 

pollŒwhich is legalŒcarry some risks; perhaps the best oppor-
tunity to express your will is through an election held offi-
cially the NLRB, 
 Now, even if we file a formal application, this does not mean 
that the Board will agree to an election.  They may consider 
that we do not have objective evidence to support it.  The may 
deny it.  And, that is why we are taking great care in getting 
our evidence together.  Today, Attorney Soto will interview 
our managerial personnel as we cannot interrogate you to help 
us reach this decision but 
their input will be helpful. 
 So why am I telling you all this? 
 First of all, I feel it is my duty to keep you informed with 

truthful information as to what is taking place.  This is not 
only legal, but a moral obligation because you have waited for 
raises for so many years without changing your attitude, your 
dedication and support for us.  We owe this to you. 
 Second, because as soon as we sit down with Mr. Mandrew to 

discuss the last item pending, we will end up with a three-year 
contract.  Is this fair to you?  I don™t know. 
 I would never refuse to bargain.  It is not our style.  We know 
us by now.  But perhaps the best course of action to protect 
your rights under the National Labor Relations Act to decide 
whether to be represented by a union, or by this union in par-
 KENTUCKY FRIED CHICKEN
 77ticular; is for us to petition for an election for your sakes as 
well as ours.   
 So, does any one here know whether an election was ever 
held at KFC under the predecessor employer?  Thank you.  
That is All. 
 This union is under a trusteeship at present.  [GC Exh. 8.]  
 At the end of his speech, Hernandez conversed with the em-
ployees. Soon thereafter, six em
ployees tendered written state-
ments indicating that they no longer wanted to belong to the 
Union: Chandy Baptiste (Septe
mber 26, 1999); Bertha Donelly 
(September 30, 1999); Jerome Francis, Constance Pryce and 
Dian Cruickshank (October 10, 1999);11 and Schaine Greene 
(October 12, 1999). (GC Exh. 10.) 
8. Mandrew unsuccessfully seeks to resume negotiations 
In the meantime, Mandrew returned from New York. On Oc-
tober 6, he phoned Varona leaving a message that he wanted to 
resume negotiations. (Tr. 50.) Varona checked her phone mes-
sages on October 8, but did not 
returned his call. Rather, on 
October 11, she phoned Soto advising her that Mandrew had called seeking to resume negotiation. Soto specifically in-

structed Varona not to return Mandrew™s call until ﬁshe told 
[her] to do so.ﬂ (GC Exh. 12, p. 11.) Soto told Varona that she 
wanted to file the RM petition for election first. (Tr. 153.)  
On October 12, Mandrew phoned Soto leaving a message 
that he had returned from New York and was prepared to re-
sume negotiations. (Tr. 51.) Soto did not return the call. In-
stead, unbeknown to Mandrew, on October 12, Soto filed an 
RM petition with the Board™s Regional Office attaching the six 
recently received written statements from the Respondent™s 
employees. (GC Exh. 10.)
12 She also filed a position statement. 
(GC Exh. 9.) On October 14, Mandrew phoned Varona leaving another 
voice mail message stating that he was available to meet on 

October 25, 1999. Four days late
r, on October 18, Varona re-
turned Mandrew™s October 14 phone call. She acknowledged 

receiving his initial phone call, 
but stated that the Respondent 
had filed an RM petition which he should have already received 

and that she wanted to put negotiations ﬁon holdﬂ until after the 
Board™s Regional Office had reviewed the matter. (Tr. 146.) 
The next day, October 19, Mandrew filed a ULP charge.  
9. The RM petiti
on is dismissed By letter, dated January 21, 2000, the Board™s Regional Di-
rector dismissed the petition and determined that as a result of 

the pending complaint, the RM 
petition was being dismissed 
because no question concerning representation could be prop-

erly raised at the time. (GC Exh. 6.) The Board affirmed the 
dismissal on March 15, 2000, but stated that the petition was 
subject to reinstatement, if a
ppropriate, upon the final disposi-
tion of the ULP case. (GC Exh. 7.)  
                                                          
 11 These employees submitted separa
te, but similarly worded state-
ments. (GC Exh. 10.) 
12 The statements tendered by Agne
s Austrie and Reuel Young prior 
to September 24, 1999, were not 
submitted with the petition.  
B. The Reassigned Delivery Duties of Employee  
Kennedy Caines 
Kennedy Caines began working for KFC, Caribbean Hold-
ings, Inc. long before it was 
acquired by Tricon Restaurants 
International, Inc. From 1984Œ1994, he worked at the KFC 
warehouse making and deliverying cole slaw, potato salad, and 
beans to the three St. Croix KFC stores, as well as unloading 
frozen food trailers. (Tr. 155Œ157.)  
Sometime in 1994, Caines was transferred to the Sunny Isle 
KFC store, where his primary duties were to make cole slaw 
and potato salad every day and to deliver these products to the 
other St. Croix KFC stores at least once a week. Occasionally, 

Caines was also asked to pick up and deliver other food sup-
plies from store to store. ((Tr. 172.)  
During Caines™ tenure at the Sunny Isle KFC store, he was 
supervised by Dorita Trimmingham, an area manager who 
oversaw all three St. Croix KFC 
stores. Caines testified that 
when Trimmingham was area manager, she also delivered the 

cole slaw and potato salad to the other stores once a week. (Tr. 
205.) In 1998, Trimmingham left KFC and was briefly replaced 
by her daughter, Releatha Burne
tt, as the store manager at the 
Sunny Isle store. Burnett test
ified that while Trimmingham was 
the area manager, Caines did not deliver the cole slaw and po-

tato salad very often. Rather, Trimmingham delivered the sal-
ads, unless she was tied up, had meetings, or had to go to St. Thomas. (Tr. 373, 386.) Burnett later conceded that from 1990Œ

1998 she worked at a different KFC store, the Golden Rock 
store, and therefore did not have first hand knowledge of how 
often Caines made deliveries. Rather, she only saw Caines de-
livering cole slaw and potato salad to the Golden Rock KFC 
store once a week. (Tr. 398.) For these, and demeanor reasons, 
I credit Caines testimony regarding the frequency with which 
he delivered cole slaw and 
potato salads while Trimmingham 
was in charge.  
Burnett also testified that when she first became store man-
ager of the Sunny Isle store in 
late 1998, she delivered the cole 
slaw and potato salad to the other stores and that it customarily 
took her an hour and a half. (Tr. 374.) Although cole slaw and 
potato salad was supposed to be delivered by 10 a.m., she did 
not deliver them until 11 a.m. or later. Thus, in early 1999
, Omar Torres, the area marketin
g manager, assigned all of the 
delivery duties to Caines, which included delivering all of the 
cole slaw and potato salad to the other KFC stores to Caines 
(Tr. 375), as well as picking up
 food supplies from the ware-
house and delivering them to th
e three St. Croix KFC stores. Shortly after the delivery duties were assigned to Caines, Bur-
nett was transferred to the Fredericksted KFC store. (Tr. 381.) 
For the next year, Caines made cole slaw and potato salad 
and delivered these items to the other St. Croix KFC stores at 

least three times a week. He also picked up food supplies from 
the warehouse and delivered them 
to the three stores. His regu-larly scheduled hours at the KF
C Sunny Isle store were Mon-
dayŒFriday, 7 a.m.Œ3 p.m. Howe
ver, because of the delivery 
duties, he routinely worked 
4Œ6 overtime hours per week. (GC 
Exh. 13.) 
In August 1999, Torres resigned. He was replaced by Nitza 
Corres. Over the next several months, Corres received customer complaints that there were not 
enough salads at lunchtime. (Tr. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 78305, 421.) In addition, Corres 
was concerned about Caines™ 
weekly overtime and more specifically that he was spending 
too much time running back and forth between stores delivering 
supplies.  On or about January 10, 2000, Corres decided to reassign the 
delivery duties to another bargaining unit employee, Samuel 
Queely, a maintenance worker,
 so that Caines could devote all 
of his time to making cole slaw
 and salads. (Tr. 426.) Corres 
testified that she assigned the de
livery duties to Queely because 
he performed maintenance for all three KFC stores and there-

fore traveled to those stores anyway. According to Corres, the 
Sunny Isle store manager, Juliana
 Frances, explained to Caines 
the reasons for the reassignment. In addition, Corres also met 

with Caines and twice explained to him that he was no longer 
going to be delivering salads so
 he would have more time to 
make them.  C. Analysis and Findings 
1. The 8(a)(1) violation 
Paragraph 7 of the complaint alleges that on September 23, 1999,13 Human Resources Manager Juan Hernandez gave a 
speech to the employees at the three St. Croix KFC stores, ask-

ing them to desert the Union and resign their union member-
ships. Counsel for the General Counsel argues that in an effort 
to support the filing of the Respondent™s RM petition, Hernan-
dez solicited employees to with
draw their support and member-
ship from the union, sought to ca
use employee di
saffection, and 
sought to undermine the Union. The Respondent asserts that 
Hernandez™ speech contained no threats or promises of benefits 
and therefore it was protected by Section 8(c) of the Act.  
a. The coercive effect 
of Hernandez™ statements 
Section 8(a)(1) is violated when an employer interferes with, 
restrains, or coerces employees in the exercise of their rights 

guaranteed in Section 7. The te
st is whether the employer™s 
statement may reasonably tend to interfere with the employees™ 

exercise of their Section 7 rights. The test does not turn on the 
employer™s motive or on actual effect. 
Lee Lumber & Building 
Material, 306 NLRB 408, 409 (1992). 
The evidence shows that when the September 24 mandatory 
meeting started, Hernandez imme
diately told the St. Croix KFC 
employees that the St. Thomas KFC employees and the St. 

Croix Pizza Hut employees (that is, the nonunion employees) 
had been given a wage increase, but that the St. Croix KFC 
employees were not going to receive any wage adjustment. In 
addition, Hernandez reminded the St. Croix KFC employees 
that several months earlier the St. Thomas employees received 
another wage increase, which Re
spondent wanted to give them, but that the Union opposed.
14 (GC Exh. 8.) I find that Hernan-                                                          
                                                                                             
13 The evidence reflects that the 
speeches were actually given on 
September 24, 1999. 
14 By letter, dated May 28, 1998, Hernandez told Mandrew that ﬁef-
fective next week we are giving a salary increase to all our KFC and 
Pizza Hut associates in St. Thomas and St. Croix, retroactive to January 
5, 1998 . . . .ﬂ (R. Exh. 20.) The Respondent™s announcement of a uni-

lateral wage increase, which the Un
ion opposed, placed the Union in a 
compromising position. By opposing the unilateral increase, it risked 

disaffecting the bargaining unit employees. If it acquiesced in the Re-
dez™ remarks imply that the Union was not needed for the em-
ployees to obtain a wage increase. I further find that the state-
ments created the impression that the Union was to blame for 
the fact that the St. Croix KFC employees had not received the 
wage increaseŠpast and presentŠthat had been given to the 
St. Thomas KFC employees. 
Hernandez also pointed out that although bargaining had re-
sumed, negotiations had been delayed due to the Respondent™s 
inability to meet, but that that
 the Respondent would make any 
negotiated wage increase retroactive to March 12, 1999, so that 

the employees would not be advers
ely affected by the delay. I 
find that his statement implies that the Union was not needed in 

order for the employees to receive a retroactive wage increase.  
The courts and the Board have held such statements tend to 
coerce employees into withdraw
ing their support for the Union in violation of Section 8(a)(1), particularly where, as here, the 

parties are engaged in contract
 negotiations over a wage in-
crease. 
NLRB v. Otis Hospital, 
545 F.2d 252, 254Œ255 (1st Cir. 
1976); Marshall Durbin Poultry, Co., 310 NLRB 68, 69 (1993); Kut Rate Kid & Shop Kwik, 
246 NLRB 106, 118 (1979). The coercive effect of 
such statements therefore re-
moves the speech from the protective scope of Section 8(c) of 

the Act. 
Accordingly, I find that the above-referenced remarks by 
Hernandez violated Section 8(a)(1) of the Act.
15  b. The Respondent™s self-initia
ted campaign to persuade em-
ployees to withdraw from the Union 
After telling the employees that they were not going to re-
ceive a wage increase, and reminding them that the Union had 
opposed an increase for them in the past, Hernandez then ex-
pressed his concern that, notwithstanding the delay, the em-
ployees might not want the Respondent to enter into an agree-
ment with the Union. He told th
em that he was concerned about 
continuing to bargain with th
e Union because some employees 
had stated in writing that they wanted to be excluded from the 
Union or that they opposed paying union dues. He also told 
them that the Respondent had ﬁlearnedﬂ that most new employ-
ees and some old employees di
d not favor the Union. Although 
Hernandez conceded that there was insufficient objective evi-
dence showing that the Union had lost its majority status, he 
told the employees that the Respondent was contemplating 
filing a petition for an election with the Board to allow them to 
vote, instead of ﬁforcing a unionﬂ on them.  
Hernandez gave several reasons for filing a petition. He told 
the employees that because of high turnover many of the em-
 spondent™s action, it would demonstrat
e its inability to protect its right 
as the exclusive bargaining representative of the employees. By re-
minding everyone that the Union o
pposed the prior unilateral wage 
increase, Hernandez exploite
d the Union™s vulnerability.  
15 Although the complaint does not specifically allege that these 
statements are unlawful, it is irrelevant. It is settled that the Board may 
find and remedy a violation even in 
the absence of a specific allegation 
in the complaint if the issue is cl
osely connected to the subject matter 
of the complaint and ha
s been fully litigated. Pergament United Sales, 
296 NLRB 333, 334 (1989). Based on the evidence presented and the 
arguments by respective counsel in their posthearing briefs, I find that 

both parts of this test have been satisfied. 
 KENTUCKY FRIED CHICKEN
 79ployees who voted for the Union were no longer in the major-
ity, if there ever was an election to begin with. He pointed out 
that the Union was under a trusteeship, which usually happens 
when there is corruption, financ
ial problems, and deficiencies 
in union administration.
16 He opined that the Union was close 
to being bankrupt and therefore it needed their dues. He ex-
plained that there were other 
considerations that the Respon-
dent was ﬁlooking into to decide if we should decide to chal-

lenge this Union.ﬂ He told 
the employees that although the 
Respondent did not think that they needed a union, it wanted to 

give them the best opportunity to express their will. In effect, 
Hernandez™ comments outlined for the employees all of the 
reasons why ﬁtheyﬂ should no longer want to be represented by 
the Union. 
Hernandez concluded his speech
 by telling the employees 
that he was legally and morall
y bound to keep them informed, 
since they had waited so long for a wage increase without 

changing their attitude, dedication and support for the Respon-
dent. He also wanted to do what was fair to them before finaliz-
ing a contract with the Union, 
which would bind them for three 
years. Hernandez concluded the speech by telling the employ-

ees that ﬁperhaps the best course of action to protect your rights 
under the National Labor Relations Act to decide whether to be 
represented by a union, or by this union in particular; is for us 
to petition for an elect
ion . . . for your sake as well as ours.ﬂ  
It is not unlawful for an employer to correctly inform em-
ployees of their legal rights to resign from the union and revoke 
union-checkoff authorizations. See Ace Hardware Corp., 
271 
NLRB 1174 (1984); 
Perkins Machine Co.,
 141 NLRB 697 
(1963); Cyclops Corp., 216 NLRB 857 (1975). Nor is it unlaw-
ful for an employer to respond to questions asked by employees 

about decertification. It is unlawful, however, for an employer 
to initiate, stimulate, and induce employees to withdraw their 

support for their union. 
In this case, there is no evidence that the employees had filed 
or were planning to file a decertification petition. There is no 

evidence that any employee had 
asked about the procedure for 
withdrawing from the Union or that anyone requested a meet-

ing for that purpose.
17 There is no evidence that the employees 
needed assistance or wanted assistance in deciding whether 

they still wanted to be represented by the Union. Rather, the 
evidence shows that the Respondent
 initiated the idea that the 
employees might not want to be 
represented by the Union, told 
them that it did not think they needed a Union, told them that it 
was going to give them the opportunity ﬁto decide whether to 
be represented by a union, or by this Union in particular,ﬂ and 
then stimulated and solicited su
pport for its position by putting 
the onus on the Union for their delayed wage increase, by im-

plying that the Union was ineffective and inefficient, and by 
                                                          
 16 Hernandez did not mention that the information acquired by the 
Respondent from the U.S. Department of Labor indicated that the Un-
ion had been in trusteeship throug
hout the entire time the Union repre-
sented the employees, that the reas
ons stated for the trusteeship had 
nothing to do with corruption, financial difficulties or poor union ad-

ministration, and that the records in
dicated that the Union™s dues re-
ceipts had increased over the last few years. (R. Exh. 10.) 
17 Up until that point, only two em
ployees had expressed in writing 
that they did want to be union members. (R.Exhs. 9 and 15.) 
stressing that it was going to ta
ke action for the employees™ 
benefit in order to protect their rights under the Act. 
Architec-
tural Woodwork Corp., 280 NLRB 930, 931 (1986); 
Texaco 
Inc., 264 NLRB 1132, 1133 (1982); 
Landmark International Trucks, 
257 NLRB 1375, 1381Œ1382 (1981). The evidence, 
viewed as a whole, paints a picture of an employer who initi-
ated a campaign to decertify the Union and solicited support for 
a petition that it was prepared to file by inducing employees to 
withdraw support for the Union.
 Under these circumstances, I 
find that the Respondent violated Section 8(a)(1) of the Act by 

actively interfering with the employees™ statutory right to ﬁself-
organizationﬂ and to retain union membership as guaranteed by 
Section 7 of the Act. 
2. The 8(a)(5) unlawful refusal to bargain 
a. The obligation to bargain  
(1) The applicable legal standard 
Under the rules, as set out in the Board™s decision in 
Cela-nese Corp. of Amercia, 95 NLRB 664 (1951), a certified union, 
upon the expiration of the first year following its certification, 
enjoys a rebuttable presumption that its majority representative 
status continues. The presumpti
on continues to apply after the 
expiration of a collective-barg
aining agreement, but may be 
rebutted by the employer in one of two ways. The employer 
must show that at the time of its refusal to bargain, either (1) 
the union did not in fact enjoy majority representative status, or 
(2) that it had a reasonable good-faith doubt as to the continued 
majority status of the union. 
NLRB v. Curtin Matheson Scien-
tific, Inc., 
494 U.S. 775, 778 (1990). The employer™s reasonable 
doubt must be based on objective 
considerations and must be 
raised in a context free of unfair labor practices. 
Bolton-Emerson, Inc. v. NLRB,
899 F.2d 104, 106 (1st Cir. 1990);
 Guerdon Industries, 218 NLRB 658, 659 (1975). 
In Allentown Mack Sales & Service v. NLRB, 
522 U.S. 359, 
367 (1998), a case involving polling, the Supreme Court held 

that the Board™s good-faith doubt standard must be interpreted 
to allow an employer to with
draw recognition and refuse to 

bargain if it shows that it has a ﬁreasonable uncertaintyﬂ of the 
union™s majority status, rather than a reasonable disbelief, as 
required by the Board under 
Celanese. In addition, and of par-
ticular relevance to the present 
case, the Court held that evi-
dence by way of employee st
atements expressing dissatisfac-
tion with the union should be considered in determining 

whether the employer had reas
onable, good-faith grounds to be 
uncertain about the union™s majority status.  
Most recently, in 
Levitz Furniture Co. of the Pacific, 
333 
NLRB 717 (2001), the Board overruled 
Celanese
 and it prog-eny insofar as they permit withdrawal on the basis of good-faith 
doubt and established a new standa
rd requiring an employer to 
show, as a defense for unilaterally withdrawing recognition, 
that the union has actually lost majority status. The Board, 
however, stated that this higher evidentiary standard would be 
applied prospectively and that 
all pending cases, like this one, involving withdrawal of recogn
ition under existing law would  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 80be decided under the good-faith uncertainty standard enuni-
cated by the court in 
Allentown Mack.
18 333 NLRB at 728.  In Levitz, the Board also described the kinds of evidence that 
employers may use to estab
lish good-faith reasonable uncer-
tainty in pending, as well as fu
ture cases. In addition to anti-
union petitions signed by unit em
ployees and firsthand state-
ments by employees concerning personal opposition to an in-

cumbent union, the Board stated that ﬁemployees™ unverified 
statements regarding other em
ployees™ antiunion sentiments 
[and] employees™ statements expressing dissatisfaction with the 

union™s performance as a bargaining representativeﬂ could be 
considered in determining the 
evidentiary showing required to 
establish a good-faith reasonabl
e uncertainty. Id. at 12. The 
Board cautioned, however, that
 a determination of whether 
good-faith reasonable uncertainty exists must be made on ob-

jective evidence that reliably
 indicates employee opposition to 
incumbent unionsŠi.e., evidence that is not merely speculative.  
(2) The Respondent™s evidentiary showing 
(a) Actual majority status 
The Respondent argues that information received from the 
Union shows that it represented less than a majority of the bar-
gaining unit employees. The evidence shows that on or about 
August 31, 1999, Mandrew mailed to the Respondent 19 union 
cards authorizing dues deductions, which for the most part, 
were signed by employees
 in OctoberŒDecember 1998.
19 (Tr. 233; R. Exhs. 11, 14.) Mandrew presumably provided the cards 

to demonstrate employee suppor
t for the Union. The Respon-dent asserts that after reviewing the cards, it determined that 

five employees had been discharged or quit, two employees 
(Reuel Young and Agnes Austrie) had submitted written state-
ments indicating that they no lo
nger wanted to be members of 
the Union, and one employee, 
Agnes Austrie had actually 

signed two cards. Thus, the Respondent asserts that the dues 
deduction cards show that the Union did not represent a major-
ity of the employees. 
The Respondent™s reliance on the dues-deduction cards is misguided. First, the evidence shows that at the time the cards 

were obtained, there was not even an obligation to deduct dues 
because the union-security provision has long since expired. 
That 18 employees voluntarily signed up to pay dues
20 is a convincing manifestation of support for the Union, rather than 
against it. Second, that some
 employees did not voluntarily 
authorize the Respondent to dedu
ct union dues from their pay-
checks does not establish that they were not union members or 
that they did not want the Union to represent them. Some em-
ployees may have wanted to be 
represented by the Union, but 
                                                          
 18 With respect to processing RM petitions, the Board further stated 
that it would continue to follow the good-faith reasonable uncertainty 
standard. 
19 The cards were signed by Laurie
 Bryan, Shirley Williams, Sherille 
Lawrence, Marsha Frederick, Lauren Carty, Reuel Young, Arlene 

Donelly, Gary Mason, Eileen Roach, 
Rosa Pascual, Chandy Baptiste, 
William P. Charles, Vincent Henry,
 Alvin Kentish, Maggie Francis, 
Hyacynth Francis, Bertha Donelly, and Kennedy Caines. A card signed 

by Agnes Austrie was dated August 29, 1998. (R. Exhs. 11, 14.) 
20 Agnes Austrie signed two cards. 
did not want to sign a sign a card or did not want to pay dues to 
the Union.
 In addition, the fact that five employees were discharged or 
quit is of no consequence beca
use, as explained below, the 
presumption is that the newl
y hired employees support the un-
ion in the same proportion as the 
employees they have replaced. 
Because there is no evidence that their replacements did not 

support the Union, the presumption is unrebutted.  
Also, the letters submitted by employees Reuel Young and 
Agnes Austrie do not reflect that they opposed union represen-
tation or that they were dissatified in anyway with the Union. 

The evidence shows that after discussing the matter with his 
store manager, Young complete
d a Respondent supplied per-sonnel form on or about May 22, 
1999, ﬁrequesting that I be out 
for the Union for KFC. I don™t feel it necessary for me at this 
time.ﬂ (R. Exh. 9.) On or about August 30, 1999, Austrie wrote 
ﬁI™m Agnes Austrie and I would 
not like to be in the Union 
anymore.ﬂ (R. Exh. 15, p. 2.) 
These vague statements are not 
enough to establish a reasonable 
uncertainty, let alone, an ac-
tual loss of majority. Again, 
it is well settled that nonmember-
ship in a union does not establish that those employees do not 
want the Union to represent them. 
Henry Bierce Co., 
328 
NLRB 646 (1999).  
Accordingly, I find that the Respondent has not shown that 
the Union does not, in fact, enjoy majority representative status. 
(b) The lack of reasonable uncertainty 
The Respondent next argues that it had a good-faith belief 
(uncertainty) based on objective considerations that the Union 
had lost its majority status. Thus, the issues are whether the 
Respondent has made a sufficient evidentiary showing to estab-
lish reasonable uncertainty and whether that uncertainty was 
raised in good faith? 
The Respondent asserts that its uncertainty is supported by 
the Union™s inactivity from January 1997 to May 1998. The 
Board historically has declined 
to find that a break in negotia-
tions supports a good-faith doubt when that break is not attrib-
uted to loss of employee support. 
Taft Coal Co., 321 NLRB 
605, 609 (1996). Here, there is no 
evidence that the hiatus in 
negotiations was caused by loss of employee support. Nor is 
there any evidence that the Union abandoned its representative 
status during this time or that an employee had sought the Un-
ion™s assistance and not received it. To the contrary, in a letter 

to Mandrew, dated June 26, 199
8, Hernandez notes that Man-
drew pursued an employee grievance concerning air-

conditioning units during this time. (R. Exh. 23, p. 2.) The evi-
dence also shows that throughout the same time period the 
Respondent continued to recogni
ze the Union as the exclusive 
bargaining representative by maintaining the automatic dues 

checkoff, even though the contract had expired in March 1997.  
In addition, the evidence shows that in June 1998, the Union 
filed a refusal-to-bargain charge and in the fall of 1998 the 
Respondent resumed negotiating w
ith the Union. Thereafter, 
the parties reached agreement on all, but one, of the remaining 

issues. The evidence also shows that after June 1998 the Union 
pursued the grievances of certa
in employees and diligently 
sought to conclude contract ne
gotiations. Accordingly, I find 
that the Union™s inactivity, which ended 17 months before the 
 KENTUCKY FRIED CHICKEN
 81Respondent ultimately refused to finalize negotiations on one 
remaining issue, i.e., wages, is insufficient to establish a rea-
sonable uncertainty of the Union™s majority status. 
The Respondent also asserts that high turnover among the bargaining unit employees supports
 its uncertainty about the 
Union™s majority status. It point
s out that only one current em-
ployee, Eileen Roach, was employed at the time of the election 

(January 13, 1984) and argues that many of the new employees 
do not even know that they are represented by a Union. There is 
a well-established presumption, however, that newly hired em-
ployees support the union in the same proportion as the em-

ployees they have replaced, absent strong evidence to the con-
trary. 
NLRB v. Curtin Matheson Scientific, Inc., 
494 U.S. 775, 
779 (1990); Kelly™s Private Car Service, 
289 NLRB 30, 43, 
(1988). The evidence here shows that the Respondent™s fast 
food business is a high turnover bus
iness (See GC Exh. 9, p. 2, par. 2) and that over a 15-year period, there has been high turn-
over. There is no credible evidence, however, showing that the 
newly hired employees do not support the Union in the same 
proportion as the employees they 
were hired to replace. Even 
assuming that the Respondent could show, which it has not, 

that the employees, hired after the contract expired in March 
1997, did not join the Union, it still would not have established 
a sound basis for inferring that they did not want to be repre-
sented by the Union because 
employees may have many rea-
sons for wanting union representation, but not want to be union 

members. Because the Respondent has not presented any credi-
ble evidence to rebut the presumption, I find that high turnover 
is not a sufficient basis for uncertainty. 
The Respondent also asserts that a sufficient basis for uncer-tainty exists because ﬁnone of 
the employees were [sic] paying 
dues.ﬂ21 There is no evidence, however, to support  that asser-
tion. Instead, the Respondent in
fers that no employees were 
paying dues from an off-the-cuff remark by Mandrew ﬁthat 

employees were not paying dues,ﬂ 
which he made at a negotia-tion session on an unspecified date after the Respondent ceased 
withholding dues in June 1998 and which he purportedly re-
peated during the telephone conver
sation with Varona in late 
August 1999. However, Mandrew did not state, nor does the 

evidence show, that no employees
 were paying union dues. The 
Respondent™s unsupported assertion is therefore insufficient to 

establish a reasonable basis for uncertainty. 
The Respondent also relies on the writings submitted by nine 
employees, who indicated that they do not want to be in the 
Union anymore or that they do not consider themselves to be 
union members. Two of the writings (those of Agnes Austrie 
and Reuel Young) were dated prior to the September 24 speech, 
and are discussed above. Another, submitted by employee Re-
nebelle James in October 1995, is
 very remote in time and was 
sent while the contract was still in effect. On that basis, alone, 

his letter is insufficient to establish a reasonable basis for un-
certainty. In addition, James did not express opposition or dis-
satisfaction with the Union. Rather, the letter states ﬁI am re-
questing that I be taken out of the union effective immediately. 
My reason for this is simply that I don™t feel I need to be in the 
union, also I am not financiall
y able.ﬂ (R. Exh. 15.) The evi-
                                                          
 21 See Respondent™s posthearing brief at p. 58. 
dence supports a reasonable inference that he no longer wanted 
to be a union member because he did not want to pay union 
dues. Finally, the evidence shows 
that James did not verbally 
renew a desire to withdraw from the Union until after the Sep-
tember 24th speech. Thus, I find that the pre-September 24 
written statements by James, Austrie, and Young are insuffi-
cient to establish a reasonable uncertainty.  
With respect to the writings submitted by six employees after 
September 24, 1999, I find that th
ey were induced and elicited 
by Hernandez™ speech and therefore cannot be relied upon to 

establish a reasonable uncertainty.  
Finally, the Respondent relies on
 the testimony of three store 
managers who met individually w
ith Hernandez, Attorney Soto, 
and Varona after the September 24 meetings to discuss what 

they were told by employees, or what they overheard employ-
ees stating about the Union. (Tr. 298.)  
Juliana Francis is the manager of the Sunny Isle KFC store. 
She testified that after the September 24 speech Renebelle 
James, Arlene Donelly, and 
Joann Cruiskshank came to her stating that they did not want to 
be part of the Union. (Tr. 327, 
361-362.) She stated that employee Renebelle James stated 
ﬁstrongly that she doesn™t want to be, you know, need to be 
represented by the Union.ﬂ She also heard employees Arlene 
Donelly and Joann Cruiskshank state that ﬁthey don™t need to 
be represented by a Union, th
at they don™t pay Union dues be-
cause they just don™t want to be represented.ﬂ (Tr. 326.) Francis 

testified that she related this information to Attorney Soto after 
the September 24 meeting. (Tr.
 369.) Because the evidence 
shows that the employees spoke 
to Francis after the September 
24 meeting, I find that their comments are tainted by the Sep-
tember 24 speech, and therefore the Respondent cannot rely on 
them to support its reasonable uncertainty defense.  
Francis also testified that while dues checkoff was still in ef-
fect, she overheard employee Shirley Williams state ﬁ[w]ell I™m 
not going to the [Union] meeting anymore because it was 
poorly attended and I don™t want to
 pay Union dues.ﬂ (Tr. 327.) 
The evidence shows, however, that on October 31, 1998, em-
ployee Shirley Williams signed a dues-checkoff card. (R. Exh. 
14, p. 3). The fact that Wi
lliams voluntarily signed a dues-
checkoff card long after the Re
spondent terminated automatic 
dues checkoff undermines Franci
s™ testimony and supports a 
reasonable inference that Williams supported the Union. In 

addition, Francis™ testimony was somewhat inconsistent and 
equivocal. On cross-examination, she was unsure when she 
overheard Williams and then contradicted herself by testifying 
that the statement was made in
 1999. (Tr. 383.) For these, and 
demeanor reasons, I do not credit 
Francis™ testimony regarding 
statements purportedly made by Shirley Williams. Thus, the 
testimony concerning Williams is
 insufficient to support a rea-
sonable uncertainty. 
Releatha Burnett is the manager of the Fredericksted KFC 
store. She testified that sometime after she became store man-

ager in FebruaryŒMarch 1999, several employees approached 
her to inquire why they had signed union cards. (Tr. 379.) She 
further testified that Employee 
Reuel Young, who had signed a 
dues-checkoff card, on or about December 14, 1998, told her 

that he did not want to belong to the Union (Tr. 380) and that 
he asked her what he should do. Burnett told him to write a 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 82letter stating that he did not 
want to belong to the Union and 
that she would send it to KFC headquarters in Puerto Rico. (Tr. 
380.) The evidence shows that Young submitted a letter, dated 
May 22, 1999. (R. Exh. 19.)  
Burnett also testified that employee Chandy Baptiste told her 
that ﬁshe doesn™t want to be in the Union. She don™t feel that 
she needs to be in the Union.ﬂ (Tr. 380.) Burnett testified that 
she gave Baptiste a personnel action form in April 1999 and 
told her to write a letter expl
aining why she did not want to 
belong to the Union, which Burnett would send to KFC head-

quarters in Puerto Rico. (Tr. 386.) The Burnett™s testimony 
concerning the timing of the conversation is suspect. The evi-
dence shows that Baptiste™s personnel action form was dated, 
September 26, 1999, and Burnett conceded that she did not 

receive the letter until a few days after the September 24 
speech. (GC Exh. 10, p. 2; Tr. 391.) I do not credit Burnett™s 
testimony that she spoke to Ba
ptiste 5Œmonths earlier about submitting a letter. Rather, given the date of the personnel ac-

tion form and the admission that it was not received until after 
the September 24 speech, I find that it is more likely, than not, 
that Burnett and Baptist spoke after the speech. Thus, I find that 
Baptiste comments and letter ab
out the Union were induced and 
elicited by the September 24 speech and, therefore, cannot be 

relied upon to support a reasonable uncertainty.  
Finally, Burnett testified that sometime prior to February 
1999, while she was still working in the Sunny Isle store, an 
employee named Sue Ann Young told her that she did not sign 
a union card because ﬁshe was not in
terested in that.ﬂ (Tr. 382.) 
I find that this vague statement is of no probative value because 

it is remote in time and it is does not necessarily show that 
Young did not want the Union to re
present her. In addition, the 
evidence shows that as of 
September 1999, Sue Ann Young 
was no longer listed as an employ
ee of the Respondent. (See R. 
Exh. 12.) Thus, any statement that she made more than 7 

months earlier cannot be consider
ed as a basis for reasonable 
uncertainty in October 1999 because she was no longer an em-
ployee. Accordingly, I find that this aspect of Burnett™s testi-
mony is insufficient to support a reasonable uncertainty. 
Mary Noelien is the manager of the Orange Grove KFC 
store. She stated that employees Bertha Donelly and Jerome 
Francis told her that they did not want to be in the Union. (Tr. 
407.) Noelien could not recall when Donelly and Jerome Fran-
cis spoke to her, except to state 
that it was last year, i.e., 1999. 
(Tr. 408.) The evidence shows that Bertha Donelly submitted a 

written statement on or about September 30, 1999, indicating 
she wanted ﬁto be out of the un
ion immediately.ﬂ (R. Exh. 10, 
p. 1.) The evidence also s
hows that on October 10, 1999, Jerome Francis submitted a written statement indicating, ﬁI am 
not a member of the Labour Union and have know interest of 
joining the Union.ﬂ (R. Exh. 10, p. 3.) Based on the dates of the 
employee™s statements, and the fact that Noelien could not 
recall specifically when she s
poke to these employees, I find 
that the conversations, like the 
letters, evolved after the Sep-
tember 24 speech and, therefore, cannot be considered to sup-
port a reasonable uncertainty.   
Noelien also testified that ﬁway beforeﬂ the September 24 
speech employee Agnes Austrie came to her stating that she did 
not want to be in the Union. (Tr. 413.) As noted above, on or 
about August 30, 1999, Austrie submitted a written statement 
indicating, ﬁI would not like to be in the Union anymore.ﬂ (R. 
Exh. 15.) Although I credit the testimony that Austrie did not 
want to be a union member, there is no evidence indicating that 
she did not want the Union to represent her or that she was 
dissatisfied with the Union. Thus, I find that this evidence does 
not support a reasonable uncertain
ty concerning the Union™s 
majority status.  
In addition, Noelien testified that ﬁshe had heard that the ma-
jority of the employees do not want to be Union.ﬂ (Tr. 407.) 

She testified that she overheard some employees state that they 
did not want to be in the ﬁUnion because the Union is not doing 
anything for them and even though they haven™t gotten raises in 
almost three years they are stil
l satisfied with the company.ﬂ 
(Tr. 409.) Noelien also added that ﬁour employees are veryŠ
they have an excellent attitude with the company. They like to 
work with the company. They feel good working for KFC.ﬂ 
(Tr. 409.)  
Noelien could not recall when she overheard these conversa-
tions, except to state that it was in 1999. (Tr. 414.) She also 
testified that she overheard Joan
n Cruiskshank, Marsha Freder-ick, Nickey Alcee, Cecilia Antoine, and other employees whose 

names she could not recall state th
at they did not want to be in 
the Union. (Tr. 413.)  
I do not credit this aspect of Noelien testimony for several 
reasons. First, she did not specify whether she overheard one or 

more conversations nor was she able to specify when the con-
versation(s) purportedly took place, other than to state in 1999. 

Second, her testimony as to 
who she overheard talking about 
the Union is inconsistent with
 a prior position statement sub-
mitted by the Respondent, which was based, in part, on an in-

terview with Noelien contemporeanous with the September 24 
speech. (R. Exh. 9, p. 6.) Based on the information obtained 
from its three store managers on
 or about September 24, the 
Respondent™s attorney prepared a position statement to support 

its RM petition, whic
h on page 6 states:
22   The three Managers identified Œ in addition to Young, Aus-
trie, and JamesŠthe following employees that have come 
forth to oppose the union verbally: 
 Chandy Baptiste, Sueann Young, Jerome Francis,  
Bertha Donnelly, Joann Cruisk
shank, Arlene Donnely,  
and Jacqueline Jackman. 
 There is no mention of Marsha Frederick, Nickey Alcee, and 
Cecilia Antoine in the position statement. Nor does it argue 

ﬁmake weightﬂ that there were ﬁothersﬂ whose names could not 
be recalled. Noelien™s testimony 
therefore is inconsistent with 
the Respondent™s prior statement that was based on information 

provided by Noelien and the other managers. In addition, I find 
that Noelien manifested a deep-seated bias in favor of the Re-
spondent as reflected by her gratituous assertions about em-
ployee loyalty. For these, and de
meanor reasons, I do not credit 
                                                          
 22 Attorney Soto met with Noelien, and the other managers, indi-
vidually to elicit from them information concerning employee support 
for the Union. She then had each manager sign notarized a statement 

memorializing what they told her, which was submitted in support of 
the position statement.  
 KENTUCKY FRIED CHICKEN
 83Noelien™s testimony that sh
e overheard comments made by 
Frederick, Alcee, Antoine, a
nd others opposing the Union. Nor 
is there any credible evidence 
to support her general conclusory 
assertion that a majority of empl
oyees did not want to be in the 
Union. Thus, in the aggregate, the credible evidence shows that 2 
out of 41 employees, Reuel Y
oung and Agnes Austrie, made 
verbal and written statements prior to September 24, 1999, that 
they did not want to be union members. The evidence also 
shows that possibly a third empl
oyee, Joann Cruickshank, ver-
bally communicated to her supervisor prior to September 24 

that she did not want to be a union member. None, however, 
expressed dissatisfaction with the Union. All of the other em-
ployee comments were made after the September 24 speech.
23 I find that the statements of 3 out of 41 employees are insuffi-

cient to establish a reasonable uncertainty that the Union still 
represents a majority of the employees. 
Viewed in perspective, the Re
spondent asserts that the Union 
was inactive for 17 months and that there was high turnover 
and little support for the Union 
among the new employees. The 
evidence shows that the employees had not received a wage 

increase in 3 years and that collective bargaining had dragged 
on for several months. Yet, despite all of this, there is no evi-
dence that any employee asked about getting rid of the Union. 
There is no evidence that any employee stated that they wanted 
to vote the Union out. Instead, the evidence shows that two, 
possibly three, employees stated 
they did not want to be Union 
members. I find the credible evidence, viewed as a whole, to be 

insufficient to support the Respondent™s asserted uncertainty of 
majority status. 
(c) The lack of good faith 
A claim of good-faith uncertainty is neither held in good 
faith nor reasonable if timed to 
undermine the union™s represen-
tational role, and if raised in a context of illegal antiunion ac-
tivities, or other conduct by the employer aimed at causing 
disaffection from the union. See, e.g., 
Auciello Iron Works, 
317 
NLRB 364, 369 (1995); Master Slack Corp., 
271 NLRB 78, 84 
(1984); Rohlik, Inc., 
145 NLRB 1236, 1243 (1964) (a good-
faith doubt is not a ﬁdoubtﬂ, which has been prompted, encour-

aged, and solicited by the employer). I find that the Respon-
dent™s uncertainty lacked good faith for the following reasons. 
First, the evidence shows that the bases asserted by the Re-
spondent for doubting the Union™s majority status existed, and 
was known to, the Respondent long before October 6, 1999. 
The evidence shows that the Respondent was well aware of the 
Union™s inactivity, the high turnover, and the discontinuation of 
dues checkoff, as early as June 
1998. In a letter of June 26, 1998, Hernandez asserted doubt, but failed to act upon that 

doubt, when he told Mandrew, ﬁ[e]ven if you should still repre-
sent the majority of the empl
oyees, which we seriously doubt, 
you made NO EFFORT to negotia
te since 1996.ﬂ (R. Exh. 23.) 
Instead, the Respondent resumed 
negotiations with the Union 
reaching agreement on all, but one, issueŠwages. The failure 
of the Respondent to act sooner supports a reasonable inference 
                                                          
                                                           
23 This would include the written 
statements by employees, Con-
stance Pryce, Dian P. Cruickshank, and Schaine Greene.  
that it did not believe that it had sufficient evidence to support a 

reasonable uncertainty and, therefore, it was compelled to hold 
a captive audience meeting to cause dissaffection with Union 
and raise support for its RM petition.  
Second, the timing of the Respondent™s asserted uncertainty 
also supports a reasonable inference of bad faith. The evidence 
shows that with an agreement close at hand,
24 the Respondent repeatedly postponed and delayed 
further negotiations while it 

ought to obtain information about the Union™s ability to repre-
sent the employees. The eviden
ce discloses that on August 27, 
1999, Varona postponed the nego
tiation session scheduled for 
August 30, and on the same day 
phoned the U.S. Department of 
Labor seeking information about 
the Union™s financial status. (GC Exh. 12, p. 4.) Information which had no bearing on the 
Union™s majority status, but could, and would, be used to un-
dermine the Union. The evidence shows that the Respondent 
waited for the most opportune time, that is, when Mandrew had 
left the island of St. Croix for New York, to call a mandatory 
meeting to announce that the 
employees would not receive a 
wage increase like everyone else; to express its ﬁconcernsﬂ 

about the Union™s majority status; and to explain why it be-
lieved that the Union was incapable of adequately representing 
their interests. In his speech, Hernandez stated that he was tell-
ing the employees all of this b
ecause of the Respondent™s legal 
and moral obligation to them, and to protect their rights under 

the Act ﬁto decide whether to be represented by a union, or by 
this Union in particular.ﬂ (GC Exh.
 8, p. 9.) I find that the tim-
ing of the Respondent™s meeting 
to assert its uncertainty and 
the invocation of employee free choice as a rationale for doing 
so is suspect and also evidence of bad faith. See, 
Auciello Iron 
Works v. NLRB, 
517 U.S. at 790.   
Finally, in the September 24 speech, Hernandez implied that 
the Union was ineffective, inadequate, and not needed. He also 

implied that the Union was to blame for the lost wage in-
creases. The message was crafted to undermine the Union™s 
representational status, as much as it was to articulate the Re-

spondent™s uncertainty. Within days of the speech, six employ-
ees submitted handwritten and/or typed notes indicating that 
they no longer wanted to be members of the Union. Thus, the 
evidence shows that the speech caused employee disaffection.  
Accordingly, I find that the 
Respondent™s uncertainties were 
not asserted in good faith.  
(d) The refusal to bargain 
The Respondent unlawfully with
drew recognition of the Un-
ion. It had an obligation to recognize and bargain with the Un-
ion on October 6, 1999, and at 
all times thereafter. The Re-
spondent argues that it did not refu
se to bargain with the Union. 
Rather, it only postponed bargaining pending on the outcome of 
its RM petition. The argument is unconvincing. The evidence 
discloses that despite Mandrew™s
 request to bargain on October 
6, which the Respondent chose to
 ignore, and his subsequent 
 24 In a letter of April 12, 1999, to Mandrew, Attorney Soto opined 
that in the next session of negotiati
ons the parties should be able to 
ﬁreach a full agreement as we anticipate will be the case.ﬂ (GC Exh. 
4B.) She later reiterated that statem
ent in a letter of July 30, 1999, to 
Mandrew by stating, ﬁ[h]opefully, we should wind this up in just one 
session.ﬂ (GC Exh. 4E.) 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 84phone calls on October 12 and 18, the Respondent has made no 
effort to resume negotiations
. Although its RM petition was 
dismissed by the Board™s Regional
 Director and its appeal was 
denied by the Board, the Respondent has not recognized the 
Union and resumed bargaining. 
Thus, contrary to the Respon-
dent™s assertion, I find that on 
October 6, 1999, and at all times thereafter, it unlawfully refused 
to recognize and bargain with 
the Union in violation of Section 8(a)(5) of the Act. 
3. The RM petition 
By Order, dated March 15, 2000, the Board affirmed the Re-
gional Director™s adminstrative 
dismissal of the RM petition 
with the caveat that it was subject to reinstatement, if appropri-
ate, upon final disposition of the pending unfair labor practice 
proceeding. (GC Exh. 7.) In light of the above determinations, I 
find no basis for reinstating the Respondent™s RM petition. 
4. The unlawful 8(a)(5) changes to terms and 
conditions of employment 
The issue presented is whether the Respondent was obligated 
to bargain with the Union over the reassignment of delivery 
duties from Kennedy Caines to Samuel Queely? The credible 
evidence shows that although Caines™ official job title was food 
service worker, he actually was the salad and cole slaw maker 
for the three KFC St. Croix stores. (Tr. 336.) In addition to 
making the salads, the evidence shows that Caines delivered 
these products to the other KFC St. Croix stores, routinely from 
late 1998 to early 2000. In Janua
ry 2000, the duties were reas-
signed to another bargaining unit 
employee who did not accrue 
overtime pay for making the deliveries. 
There is no evidence that the Respondent provided the Union 
with prior notice or an opportunity to bargain before imple-
menting the change. The Respondent
 asserts that it had the right 
to unilaterally change Caines™ 
duties because the expired con-
tract contained a management-rights clause which constituted a 
waiver of the Union™s right to bargain. It is well established that 
the waiver of a union™s right to bargain does not outlive the 
contract that contains it, absent some evidence of the parties™ 
intention to the contrary. 
Paul Mueller Co., 
332 NLRB 312, 313 (2000). There is no evidence of that the parties intended the 

management-rights clause to outlive the contract. Thus, the 
Respondent cannot rely on the mana
gement rights clause in the 
expired contract to justify its unilateral change of the terms and 

conditions of Caines™ employment.  
The Respondent also asserts that because there was no de-
monstrable adverse impact on the bargaining unit employees as 
a whole no violation should be found. The Board has stated, 

however, that a change in term
s or conditions of employment 
affecting one employee can nevert
heless violate Section 8(a)(5) 
and (1) of the Act. Carpenters Local 1031, 321 NLRB 30, 32 (1996). The evidence discloses that the unilateral change in 
Caines™ terms and conditions of employment resulted in the 
loss of 4Œ6 hours of overtime a week.  
Finally, the Respondent argues that it had legitimate business 
reasons such as reducing the amount of overtime hours and 

assuring customer satisfaction. The decision to reduce overtime 
by transferring the delivery duties to another employee is a 

mandatory subject of bargaini
ng, which requires the Respon-
dent to give notice to and bargain with the Union concerning 

the decision and its effects. See 
United Gilsonite Laboratories, 291 NLRB 924 (1988). 
Accordingly, I find that the 
Respondent violated Section 
8(a)(5) of the Act by unilaterall
y changing the terms and condi-
tions of employee Kennedy Caines
 as alleged in paragraph 9 of 
the complaint.  
CONCLUSIONS OF 
LAW 1. The Respondent, Kentucky Fried Chicken, Caribbean 
Holdings, Inc., is an employer 
engaged in commerce within the 
meaning of Section 2(6) and (7) of the Act. 
2. The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3. The following employees of the Respondent constitute a 
unit appropriate for the purposes of collective bargaining within 
the meaning of Section 9(b) of the Act: 
 INCLUDED: All service and maintenance employees, including 
warehouse employees, employed by the Employer at its res-
taurants located in Sunny Isle, Golden Rock and Frederick-
sted,  St. Croix, U.S. Virgin Island. 
 EXCLUDED: All managerial employees, office clerical employ-
ees, guards and supervisors as defined in the Act. 
 4. At all times since September 1, 1993, the Union has been 
the exclusive bargaining representative in the above-described 
unit within the meaning of Section 9(a) of the Act.  
5. By implying on September 
24, 1999, that the Union was 
not needed in order for the employees to obtain a wage in-
crease; that the Union was not needed in order to make the 
employees whole retroactively for any wage increase that may 
be negotiated; and that the Union was to blame because the 
employees had not received a wa
ge increase, the Respondent 
interfered with, restrained, and coerced the employees in the 

exercise of rights guaranteed by Section 7 of the Act, and 
thereby violated Section 8(a)(1) of the Act.  
6. By soliciting support on Sept
ember 24, 1999, for a petition 
for a representational election and by encouraging employees to 

withdraw support for the Union, the Respondent interfered 
with, restrained, and coerced the employees in the exercise of 
rights guaranteed by Section 7 of the Act, and thereby violated 
Section 8(a)(1) of the Act.  
7. By refusing to recognize and bargain with the Union on 
and after October 6, 1999, as the exclusive bargaining represen-
tative of the aforesaid appropriate unit, the Respondent violated 
Section 8(a)(5) of the Act. 
8. By unilaterally changing the terms and conditions of em-
ployment of Kennedy Caines on January 10, 2000, the Respon-
dent violated Section 8(a)(5) of the Act. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act, including recognizing and, upon 

request, bargaining with the Union and posting an appropriate 
notice. 
 KENTUCKY FRIED CHICKEN
 85The Respondent having unlawfull
y unilaterally changed the 
terms and conditions of employme
nt of Kennedy Caines result-
ing in the loss of overtime hours shall make Kennedy Caines 
whole for all overtime hours lost since January 10, 2000, in-
cluding interest as computed in 
New Horizons for the Retarded, 
283 NLRB 1173 (1987).  
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
24ORDER The Respondent, Kentucky Frie
d Chicken, Caribbean Hold-
ings, Inc., St. Croix, U.S. Virgin Islands, its officers, agents, 

successors, and assigns, shall 
1. Cease and desist from  
(a) Unlawfully implying that the Union is not needed in or-
der for the employees to obtain a wage increase; that the Union 

is not needed in order to make
 employees whole retroactively 
for any wage increase that may be negotiated; and that the Un-

ion is to blame because the employees have not received a 
wage increase. 
(b) Unlawfully soliciting support for the Respondent™s peti-
tion for a representational elec
tion and unlawfully encouraging 
employees to withdraw support for the Union. 
(c) Failing and refusing to recognize bargain with the Union 
as the exclusive bargaining representative of the following 
appropriate unit:  INCLUDED: All service and maintenance employees, including 
warehouse employees, employed by the Employer at its res-
taurants located in Sunny Isle, Golden Rock and Frederick-
sted, St. Croix, U.S. Virgin Island. 
 EXCLUDED: All managerial employees, office clerical employ-
ees, guards and supervisors as defined in the Act. 
 (d) Unilaterally changing the terms and conditions of em-
ployment of Kennedy Caines. 
(e) In any like or related manner interfering with, restraining, 
or coercing employees in the exercise of rights guaranteed un-

der Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) On request, recognize and 
bargain collectively in good 
faith with the Union as the exclusive collective-bargaining 
representative of the unit employees with respect to rates of 
pay, wages, hours of employme
nt, and other terms and condi-
                                                          
                                                           
24 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 

waived for all purposes. 
tions of employment and, if an
 agreement is reached, embody 
such understanding in a signed agreement. 
(b) Rescind the decision to transfer the delivery duties for-
mally performed by Kennedy Caines up until January 10, 2000, 
and immediately reinstate those duties to Kennedy Caines. 
(c) Within 14 days from the date
 of this Order, make Ken-
nedy Caines whole for any lost overtime earnings that he would 
have received had he continued to perform the delivery duties 
after January 10, 2000. 
(d) Preserve and, within 14 days of a request, make available 
to the Board or its agents for examination and copying, all pay-
roll records, social security payment records, timecards, per-
sonnel records and reports, and all other records, including an 
electronic copy of the records if stored in electronic form, nec-
essary to analyze the amount of 
backpay due under the terms of 
this Order.  
(e) Within 14 days after service by the Region, post at its 
three stores in St. Croix, U.S. Virgin Islands, copies of the at-

tached notice marked ﬁAppendix.ﬂ
25 Copies of the notice, on 
forms provided by the Regional 
Director for Region 24, after 
being signed by the Respondent™s authorized representative, 
shall be posted by the Respondent immediately upon receipt 
and maintained for 60 consecutiv
e days in conspicuous places 
including all places where notices to employees are customarily 

posted. Reasonable steps shall be taken by the Respondent to 
ensure that the notices are not altered, defaced, or covered by 
any other material. In the event that, during the pendency of 
these proceedings, the Responden
t has gone out of business or 
closed the facility involved in
 these proceedings, the Respon-
dent shall duplicate and mail, at 
its own expense, a copy of the 
notice to all current employee
s and former employees em-
ployed by the Respondent at 
any time since September 24, 
1999.  (f) Within 21 days after service 
by the Region, file with the 
Regional Director a sworn certification of a responsible official 

on a form provided by the Region attesting to the steps that the 

Respondent has taken to comply. 
   25 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
  